UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7278


UNITED STATES OF AMERICA,

                Plaintiff - Respondent,

          v.

MIKE AZIZ MERZOUG,

                Defendant - Petitioner.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:10-cr-00131-HMH-2)


Submitted:   June 12, 2015                 Decided:   July 2, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan A. Bartell, Cleveland, Ohio, for Petitioner.  William
N. Nettles, United States Attorney, Columbia, South Carolina,
David C. Stephens, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mike Aziz Merzoug appeals the district court’s oral order

denying his petition for a writ of error coram nobis.      We have

reviewed the record and find no reversible error.    See    Bereano

v. United States, 706 F.3d 568, 575 (4th Cir. 2013) (stating

standard of review for denial of petition for writ of coram

nobis).   Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                              - 2 -